Citation Nr: 1409410	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-45 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral forefoot arthritis.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from September 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Boston, Massachusetts.

The case was remanded in June 2013 to afford the Veteran his requested hearing.  In November 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to September 30, 2013, the bilateral forefoot arthritis resulted in moderate disability in each foot.

2.  Since September 30, 2013, the bilateral forefoot arthritis has resulted in moderately severe disability in each foot.

3.  Prior to January 28, 2008, the arthritis of the left knee did not result in moderate recurrent subluxation or lateral instability, did not limit flexion to 45 degrees and did not limit extension to 10 degrees.

4.  Since January 28, 2008, the arthritis of the left knee resulted in removal of semilunar cartilage that is symptomatic, but did not result in moderate recurrent subluxation or lateral instability, did not limit flexion to 45 degrees and did not limit extension to 10 degrees.

5.  Since July 7, 2008, the arthritis of the left knee limits extension to 15 degrees but does not result in moderate recurrent subluxation or lateral instability and does not limit flexion to 45 degrees.
6.  There is no evidence of ankylosis of the left knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula with moderate disability; or genu recurvatum.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2013, the criteria for separate 10 percent ratings for bilateral forefoot arthritis for each foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5284 (2013).

2.  Since September 30, 2013, the criteria for separate 20 percent ratings for bilateral forefoot arthritis for each foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5284 (2013).

3.  Prior to January 28, 2008, the criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2013).

4.  Since January 28, 2008, the criteria for a separate 10 percent rating for arthritis of the left knee based on removal of semilunar cartilage that is symptomatic have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5259 (2013).

5.  Since July 7, 2008, the criteria for a separate 20 percent rating for arthritis of the left knee based limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5262 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in April 2008 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter, as well as a May 2009 letter, notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The May 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in February 2007 (knee), March 2007 (feet), June 2008 (feet), July 2008 (knee), August 2010 (knee), August 2013 (knee) and September 2013 (feet).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Bilateral Forefoot Arthritis

The Veteran's bilateral forefoot arthritis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5003, which evaluates impairment from degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2013).

Other injuries of the foot are rated under DC 5284, with each foot being separately rated.  Pursuant to DC 5284, a 10 percent evaluation is warranted for moderate disability.  38 C.F.R. § 4.71a, DC 5284 (2013).  A 20 percent evaluation is warranted for moderately severe disability.  Id.  A 30 percent evaluation is warranted for severe disability.  Id.  

Although in connection with a prior increased rating claim, but still within the pertinent time period, the Veteran was afforded a VA examination in March 2007.  His reported left foot symptoms included pain that came and went both while standing and while walking; swelling and stiffness at rest; weakness, and lack of endurance.  He did not report heat, redness, or fatigability.  The Veteran denied right foot symptoms of pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  There were no flare-ups of joint disease.  The Veteran was able to stand for 15-30 minutes and was unable to walk more than a few yards.  He used a cane.  Examination revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or other objective evidence.  There was no evidence of skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  The Veteran's gait was antalgic with cane.  He was last employed five years ago.  The Veteran's disability had no effect on traveling, feeding, bathing, dressing, toileting, grooming or driving; a moderate effect on chores, shopping and exercise; and prevented sports and recreation.  

The Veteran was afforded a VA examination in June 2008.  He reported being able to stand up to one hour and walk for one quarter of a mile.  He used one cane.  Examination of his left foot revealed no objective evidence of painful motion, swelling, weakness, other objective evidence, skin or vascular foot abnormality, or nonunion or malunion of the tarsal or metatarsal bones.  There was objective evidence of tenderness; he reported that he felt cramping in the top/side of the foot when lying down.  The Veteran had excessive motion when the subtalar joint on the left greater than right was inverted.  There was excessive motion on both, but more on the left side.  There was no pain with motion of the left midtarsal joint of metatarsophalangeal joints.  Examination of the right foot revealed no objective evidence of painful motion, swelling, instability, weakness, other objective evidence, or abnormal weight bearing.  The Veteran's disability had no effect on traveling, feeding, bathing, dressing, toileting or grooming; a mild effect on chores; a moderate effect on shopping; and a severe effect on exercise, sports and recreation.

At a VA examination in September 2013, the Veteran reported increased pain, weakening and fatigue of right and left forefoot.  He stated he had less mobility to both feet and had approximately 40 percent use of his feet.  The examiner opined that the Veteran had other foot injuries that were moderately severe for both feet.  The only other foot disability noted was bilateral weak foot with bilateral muscle weakness, fatigue, and being unable to stand on his toes due to pain at bilateral mid-feet.  He used a cane constantly.  The Veteran had extreme pain to both feet, which swelled and felt weakened and tired.

At his November 2013, the Veteran testified having constant extreme pain in his feet and having trouble walking.  November 2013 Hearing Transcript (T.) at 2.  He also testified having foot cramps and swelling.  Id. at 7.

Based on a review of the evidence, the Board concludes that an increased rating is warranted.  Initially, based on the September 2013 examiner's opinion that the Veteran has other foot injuries, the Board concludes that DC 5284, which provides for separate ratings for each foot, to be an appropriate diagnostic code to rate the Veteran's bilateral foot disability.  After reviewing the evidence, the Board concludes that separate 10 percent ratings under DC 5284 are warranted prior to September 30, 2013, for moderate disability, while separate 20 percent ratings under DC 5284 are warranted from the date of the September 2013 examination for moderately severe disability.

The evidence of record prior to September 30, 2013, shows that the Veteran denied any right foot symptoms in 2007 and there were no objective findings of painful motion, swelling, instability, weakness, other objective evidence, or abnormal weight bearing for the right foot in 2008.  However, the Veteran did have excessive motion for his right foot in 2008.  As for his left foot, while he did have more symptomatology compared to his right foot, the evidence suggests that it approximated moderate disability.  Prior to the September 2013 VA examination, the Veteran reported symptoms of pain that came and went both while standing and while walking, swelling and stiffness at rest, weakness, and lack of endurance in 2007.  However, examination of his foot in 2008 only revealed objective evidence of tenderness.  Considering the evidence as discussed above, the Board concludes that each foot more nearly approximated the criteria for separate 10 percent ratings under DC 5284 for moderate disability.  Furthermore, although "moderately severe" is not defined in the rating criteria, the Board finds it particularly instructive as to what warrants 20 percent ratings for unilateral foot disabilities under the rating criteria.  

A 20 percent rating for unilateral flatfoot under DC 5276 is warranted for severe disability manifested by symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  No examination for this time period reveals marked deformity.  As noted above, while the Veteran has reported pain on use, and objective evidence of tenderness was not on examination, the evidence does not suggest that it was accentuated.  Swelling on use was not shown on examinations either.  None of the examinations have shown characteristic callosities.  Therefore, the Board concludes that the Veteran's foot symptoms are not tantamount to the symptoms contemplated for by severe unilateral disability under DC 5276.

A 20 percent rating for unilateral claw foot requires symptoms such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, DC 5278.  The evidence for this time period has not shown such symptoms.  The symptomatology shown during this appeal has not equated to what would warrant a 20 percent disability for unilateral claw foot.  

In this case, when considering the symptoms discussed above as shown on examinations, the Board concludes that such symptoms do not equate to moderately severe disability prior to September 30, 2013.  As such, separate 10 percent ratings for moderate foot disability, but no higher, are warranted prior to September 30, 2013.  

From September 30, 2013, the evidence shows that each foot more nearly approximates the criteria for separate 20 percent ratings for moderately severe disability.  The VA examiner, having had the opportunity to examine the Veteran, opined that the Veteran's disability was tantamount to moderately severe disability.  As the Veteran reported decreased mobility, increased pain, weakening and fatigue, the Board concludes that the Veteran's bilateral foot disability equates to moderately severe disability for each foot.  However, the evidence fails to show that a 30 percent rating for severe disability is warranted for each foot.  Although "severe" is not defined in the rating criteria, the Board finds it particularly instructive as to what warrants 30 percent ratings for unilateral foot disabilities under the rating criteria.

A 30 percent rating for unilateral flatfoot under DC 5276 is warranted for pronounced disability manifested by symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances.  There is nothing in the September 2013 examination report to reflect marked pronation, marked inward displacement or severe spasm of the tendo achillis on manipulation.  Considering the Veteran's reports of increased pain, weakening and fatigue of right and left forefoot, less mobility to both feet, as well as approximately 40 percent use of his feet, the Board concludes that such symptoms approximate extreme tenderness of plantar surfaces.  However, the overall symptomatology shown in September 2013 is not tantamount to the symptoms contemplated for by severe unilateral disability under DC 5276.  The Veteran's testimony, while reflecting constant pain and cramping, does not indicate symptomatology indicative of severe unilateral foot disability.  

A 30 percent rating for unilateral claw foot requires symptoms such as marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.  The September 2013 examination did not show such symptoms, nor does the Veteran's testimony indicate such symptoms.  The symptomatology shown during this time period has not equated to what would warrant a 30 percent disability for unilateral claw foot.  

In this case, when considering the symptoms discussed above as shown on examination, as well as reported by the Veteran, the Board concludes that prior to September 30, 2013, such symptoms equated to no worse than moderate disability.  From September 30, 2013, such symptoms equate to no worse than moderately severe disability.  
In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings in excess of 10 percent for each foot prior to September 30, 2013, and in excess of 20 percent for each foot from September 30, 2013, is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The VA examinations reports reflect the Veteran's reported symptoms on use and the functional loss they resulted in were taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse.  Accordingly, the criteria for separate ratings of 10 percent, but no higher, prior to September 30, 2013, and 20 percent, but no higher, from September 30, 2013, have been met.  38 C.F.R. § 4.71a, DC 5284.

The Board has also considered whether higher ratings are warranted under any of the other diagnostic codes use to rate foot disabilities.  The evidence fails to show flatfoot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toes and malunion or nonunion of tarsal or metatarsal bones.  Therefore, ratings under 38 C.F.R. § 4.71a, DCs 5276, 5278, 5279, 5280, 5281, 5282, 5283 are not warranted.  Although the examiner diagnosed the Veteran with weak foot, the pertinent diagnostic code says to rate the underlying condition.  38 C.F.R. § 4.71a, DC 5277 (2013).  The Board has done so and found that separate ratings of 10 percent prior to September 30, 2013, and 20 percent from September 30, 2013, are warranted.   

For these reasons, the Board finds that the criteria for separate ratings of 10 percent, but no higher, prior to September 30, 2013, and separate ratings of 20 percent, but no higher, from September 30, 2013, have been met. 

	2.  Arthritis of the Left Knee

The Veteran's arthritis of the left knee is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5257-5010, which evaluates other knee impairment and arthritis due to trauma substantiated by X-ray findings.  DC 5010 directs that the disability should be rated as degenerative arthritis, which is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (2013).  As the Board has already reported DC 5003 above, it will not do so again.

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2013).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders . Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel  has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

Limitation of motion of the knee is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.

Although in connection with a prior increased rating claim, but almost within the pertinent time period this appeal, the Veteran was afforded a VA examination in February 2007.  He reported using one cane intermittently but frequently.  He reported being able to stand for 15-30 minutes and being able to walk for one quarter of a mile.  He denied symptoms of deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusion, affected motion, and flare-ups of joint disease.  He reported symptoms of pain, stiffness, and weakness.  Examination revealed an antalgic gait.  The Veteran had active flexion to 110 degrees; passive flexion to 130 degrees with pain beginning at 110 degrees; and active and passive extension to zero degrees.  There were no additional limitations on repetitive use.  There was no loss of a bone or part of a bone and no ankylosis.  The left knee disability had no effect on traveling, feeding, bathing, dressing, toileting or grooming; a mild effect on chores and shopping; and prevented exercise, sports, and recreation.  

The Veteran had arthroscopic surgery in January 2008.  A March 2008 treatment record shows that he had zero degrees of extension and 110 degrees of flexion.  He was ligamentously stable.  

At a VA examination in July 2008, the Veteran reported using a brace and one cane intermittently but frequently.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than few minutes or walk more than a few yards.  His reported symptoms include giving way a couple of times a week, instability, pain rated as seven to eight out of ten (7-8/10), stiffness with inactivity and with change of position, weakness, and repeated effusion after activity.  He denied symptoms of deformity, episodes of dislocation or subluxation, and locking episodes.  The condition did not affect motion and there were no flare-ups of joint disease.  Examination revealed a normal gait and evidence of abnormal weight bearing consisting of increased wear on the outside edge of heel of his shoes.  Range of motion testing revealed active and passive flexion to 130 degrees; flexion against strong resistance to 110 degrees; active extension to 15 degrees; passive extension to zero degrees with pain beginning at 15 degrees; and extension against strong resistance to 40 degrees.  Following repetition, he had flexion to 120 degrees and extension to 25 degrees with pain most responsible for additional limitations.  There was no loss of bone or part of a bone and no ankylosis.  

The examiner summarized the Veteran's left knee as including tenderness, painful movement, crepitation and grinding; but no bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, patellar abnormality, or meniscus abnormality.  The Veteran was wearing a brace at the examination.  The Veteran's disability had no effect on feeding, bathing, or grooming; a mild effect on dressing; a moderate effect on chores, traveling, and toileting; a severe effect on shopping; and prevented exercise, sports, and recreation.  The Veteran reported that he was unable to push a shopping cart when weight in cart increased.  Any prolonged walking fatigued his left knee and then the knee swelled and the Veteran must sit. 

At a VA examination in August 2010, the Veteran reported symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, sensitivity to weather changes, and locking episodes several times a week.  He did not report symptoms of episodes of dislocation or subluxation and effusions.  Symptoms of inflammation included warmth, redness, swelling and tenderness.  There were no flare-ups of joint disease.  The Veteran was able to stand for 15-30 minutes and was unable to walk more than a few yards.  He always used one cane.  Examination revealed evidence of abnormal weight bearing with increased wear on the outside edge of his shoe.  The Veteran had loss of a bone or part of a bone incidental to left knee procedure.  

The examiner summarized the Veteran's joint findings as tenderness, weakness, abnormal motion, guarding of movement, crepitation, clicks or snaps, and grinding.  The Veteran also had patellar abnormality of abnormal tracking and subpatellar tenderness.  Findings also include meniscus abnormality with no locking noted, no effusion, and no dislocation; the meniscus was surgically absent.  McMurray's was positive.  There were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, or instability.  Range of motion testing revealed flexion to 105 degrees and extension to zero degrees with objective evidence of pain on motion.  There were no additional limitations after repetition, but there was objective evidence of pain.  There was no ankylosis.  The Veteran's disability had significant effects on his usual occupation due to decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength and pain.  It had a mild effect on feeding, bathing, dressing, toileting, and grooming; a severe effect on shopping, traveling, and recreation; and prevented chores, exercise, sports, and driving.  The Veteran reported that he did not drive due to lower extremity problems.  

At an August 2013 VA examination, the Veteran reported wearing a knee brace and using a cane for stability, balance and strength.  Examination revealed flexion to 80 degrees with objective evidence of painful motion at five degrees and extension to five degrees with pain at five degrees.  Following repetition, he had flexion to 100 degrees and extension to five degrees.  After repetition, he had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight bearing.  The Veteran had tenderness or pain to palpation.  Muscle strength was 5/5 for flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability were all 2+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had had a meniscal tear with frequent episodes of locking and pain.  He had a meniscectomy in 2008 with residual signs and symptoms of pain, swelling, crepitus and cracking.  The Veteran reported having retired from work due to ambulation problems.  

At his November 2013 hearing, the Veteran testified having constant pain rated as 10/10.  T. at 3.  He was wearing a brace and reported that his knee was very unstable.  Id. at 3-4.  The Veteran testified having limited motion in his knee.  Id. at 4.  He testified that he avoided stairs and going up and down hills.  Id. at 5.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent under DCs 5257-2010 is not warranted at any time during this appeal.  A 20 percent rating under DC 5257 requires moderate recurrent subluxation or lateral instability.  The examinations fail to show such disability.  No examiner has opined that the Veteran has recurrent subluxation or lateral instability.  Although the Veteran has reported instability, the objective evidence of record fails to show moderate recurrent lateral instability.  As such, a rating in excess of 10 percent under DC 5257 is not warranted.  A 20 percent rating under DC 5010 is only warranted in the absence of limitation of motion.  In this case, the Veteran's left knee disability has been shown to cause limitation of motion.   
The evidence does support a finding of separate 10 percent ratings for removal of semilunar cartilage that is symptomatic under DC 5259 effective from January 28, 2008, the date of the Veteran's surgery; and a 20 percent rating for limitation of extension effective from July 7, 2008, the date of the VA examination showing limitation of extension to 15 degrees.  The evidence shows that the Veteran had surgery on his left knee in January 2008.  Although the July 2008 examination did not reflect the Veteran's surgery, the August 2010 VA examination shows that the meniscus was absent and the August 2013 examination reflects that the Veteran had a meniscectomy in 2008 with residual signs and symptoms of pain, swelling, crepitus and cracking.  Consequently, the Board concludes that a separate 10 percent rating for removal of semilunar cartilage that is symptomatic under DC 5259 is warranted from the date of surgery.  The only rating available under DC 5259 is 10 percent.  

The July 2008 VA examination shows that the Veteran had active and passive motion against gravity to 15 degrees, which warrants a 20 percent rating under DC 5261.  Although that examination report shows that the Veteran had extension of 40 degrees against strong resistance, examinations after that did not show such impairment.  Furthermore, as such range of motion was against strong resistance (emphasis added), the Board concludes that it is not an accurate depiction of his disability.  While other examinations in 2010 and 2013 fail to show extension limited to 15 degrees, considering the Veteran's pain on motion, the Board concludes that his limitation of extension more nearly approximates 15 degrees and warrants a separate 20 percent rating, but no higher.  

The Board has also considered whether a separate or higher rating is warranted for limitation of flexion.  At worst, the Veteran had flexion of 80 degrees in August 2013.  Although he had pain beginning at five degrees, after repetition, the Veteran had flexion to 100 degrees.  A zero percent rating under DC 5260 is warranted for limitation to 60 degrees, while a 10 percent rating requires limitation to 45 degrees.  Even when taking into account the Veteran's pain on examination, as well as his testimony regarding pain, considering that he was able to flex to 100 degrees following repetition, leads the Board to conclude that his limitation of flexion does not approximate the criteria for a higher or separate rating for such limitation.   
In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating beyond that being granted is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings based on limitation of flexion is not warranted, while a rating no higher than 20 percent for limitation of extension from July 7, 2008, is warranted.  See 38 C.F.R. § 4.40.  The VA examinations reports reflect the Veteran's reported symptoms on use and the functional loss they resulted in were taken into account.  Indeed, the Board is specifically granting a 20 percent rating for limitation of extension, even though his range of motion did not approximate 15 degrees during 2010 and 2013 examinations, based on his reported pain on use.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse.  Accordingly, the criteria for separate ratings of 10 percent, but no higher, for removal of semilunar cartilage from January 28, 2008, and 20 percent, but no higher, for limitation of extension from July 7, 2008, have been met.  38 C.F.R. § 4.71a, DCs 5259, 5261.

Furthermore, the Veteran's VA examinations or treatment records do not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; and genu recurvatum.  Therefore, separate ratings for knee symptomatology other than what is being granted are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5263 (2013).  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent under DCs 5257-5010 have not been met; however, the criteria for separate ratings of 10 percent, but no higher, from January 28, 2008, for removal of semilunar cartilage that is symptomatic, and of 20 percent, but no higher, from July 7, 2008, for limitation of extension, have been met. 

	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral forefoot and left knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral forefoot and left knee disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, the evidence does not show that these disabilities alone render him unemployable.  The Veteran's testimony suggests that depression also aided in his leaving employment in 2001.  T. at 7.  The Veteran's SSA records reflect that the primary diagnosis for his receipt of disability benefits is affective or mood disorders.  Furthermore, the Veteran specifically filed a claiming seeking a total disability rating based on individual employability that was denied in the rating decision on appeal.  The Veteran did not appeal that denial.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



ORDER

Prior to September 30, 2013, separate 10 percent ratings for bilateral forefoot arthritis for each foot are granted, subject to the law and regulations governing the payment of monetary benefits.

From September 30, 2013, separate 20 percent ratings for bilateral forefoot arthritis for each foot are granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to January 28, 2008, a rating in excess of 10 percent for arthritis of the left knee is denied.

From January 28, 2008, a separate 10 percent rating for arthritis of the left knee based on removal of semilunar cartilage that is symptomatic is granted, subject to the law and regulations governing the payment of monetary benefits.

From July 7, 2008, a separate 20 percent rating for arthritis of the left knee based on limitation of extension is granted, subject to the law and regulations governing the payment of monetary benefits.



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


